281 S.W.3d 352 (2009)
Donald DEVENS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70102.
Missouri Court of Appeals, Western District.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 28, 2009.
Donald Devens, Smithville, pro se.
Marilyn G. Green, Jefferson City, MO, for respondent.
Before DIV I: AHUJA, P.J., LOWENSTEIN, J. and NEWTON, C.J.

ORDER
PER CURIAM.
Donald Devens appeals a Labor and Industrial Relations Commission's decision which denied his claim for unemployment compensation benefits.
As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has been provided to the parties. Judgment affirmed. Rule 84.16(b).